UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-2515


TROY J. CHILDERS,

                Plaintiff - Appellant,

          v.

JUDGE LARRY D. WILLIS, SR., Chesapeake Juvenile and Domestic
Relations District Court, in his official capacity; MARK
HERRING, Attorney General, Commonwealth of Virginia, Office
of the Attorney General, in his official capacity; CRAIG M.
BURSHEM, Deputy Commissioner, Director of the Division of
Child Support Enforcement, Department of Social Services, in
his official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00497-AWA-LRL)


Submitted:   February 25, 2016                Decided:    February 29, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy J. Childers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy    J.   Childers    appeals     the   district    court’s     order

dismissing his civil complaint without prejudice, pursuant to 28

U.S.C. § 1915(e)(2)(B) (2012).            We have reviewed the record and

find   no     reversible   error.     Accordingly,    we     affirm    for    the

reasons stated by the district court.             Childers v. Willis, No.

2:15-cv-00497-AWA-LRL (E.D. Va. Nov. 25, 2015).                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials    before    this     court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2